Citation Nr: 1311258	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  07-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By the February 2006 rating decision, in part, the RO granted service connection for right knee and ankle disabilities; each disability was assigned an initial 10 percent disability rating, effective June 1, 2005.  

The Veteran's claims were remanded by the Board in February 2009, July 2010, February 2012, and December 2012 for additional development.  The case has been returned to the Board for review.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in a claim for a higher rating when the issue of unemployability is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the Veteran's November 2012 statement, he explained that he is now unemployable and has discussed his unemployability in relation to the initial rating claims on appeal.  As such, the Board finds the issue of entitlement to a TDIU has been raised by the record.  Thus, under Rice, the Board has jurisdiction over the TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

The issues of entitlement to service connection for lower leg disabilities and fallen arches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reflects pain and limitation of motion of the right knee, normal extension, flexion, at its worst, to 105 degrees, and functional loss of less movement than normal, pain on movement, and disturbance of locomotion on the right side.

2.  The medical evidence, as a whole, reveals that the ankle is stable, has pain with limited range of motion, but not marked limitation of motion, and functional loss consisting of pain on movement and disturbance of locomotion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for a right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71, Diagnostic Codes 5003, 5010, 5271 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

Where, as here, service connection has been granted and initial disability ratings have been assigned, the claims of service connection has been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A.              § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claims of service connection have been substantiated, the filing of a notice of disagreement as to the initial ratings assigned does not trigger additional 38 U.S.C.A. § 5103(a) notice.  38 C.F.R.          § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial ratings assigned here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The pre-adjudication letter dated in September 2005 advised the Veteran generally how VA rates disabilities.  The Veteran also received a letter in March 2009, advising him on how disability ratings and effective dates are assigned.  The Statement of the Case, dated in June 2007, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under those diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next higher schedular rating for the disabilities at issue, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected right knee and right ankle disabilities.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  The RO has obtained service treatment records, VA records, and records from private medical caregivers, in compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was also afforded VA examinations in October 2005, October 2009, August 2010, and March 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board's prior remands explained that the October 2009 and August 2010 VA examiners did not fully discuss functional loss of the right ankle or right knee.  However, the Board nonetheless finds that the VA examination reports are adequate with respect to the findings of the right ankle and right knee disabilities (aside from functional loss).  Therefore, the Board will consider the findings from the VA examinations in the foregoing decision.  In addition, the Board finds that the most recent March 2012 VA examination report complies with the remand directives as the examiner provided the manifestations of the disabilities and discussed the functional loss of the Veteran's right ankle and right knee disabilities.  See Stegall, id.  The Board acknowledges the Veteran's request for measurement of his calf muscles, a magnetic resonance imaging study (MRI) of the right ankle, and a treadmill test.  However, the record includes MRI findings of the right ankle, and the Board has considered all manifestations of the right ankle in adjudicating the Veteran's claim for a higher initial rating.  In terms of calf measurement, this is not pertinent to the issues on appeal as the Veteran is service connected for the knee and ankle.  With respect to the request for a treadmill test, the medical evidence of record includes the pertinent findings to rate the Veteran's disabilities in accordance with the rating criteria and a specialized VA examination for a Veteran is not appropriate.  Finally, the Board observes the Veteran's contention regarding the August 2010 VA examination and that the examiner did not review all of the records in the file and that the examiner did not choose to do further tests.  Although the Board found that the August 2010 VA examiner did not fully discuss functional loss, the Board finds that the examination report is otherwise adequate and the examiner noted review of the claims file, which includes the Board's remands and the Veteran's statements.  It is in the examiner's discretion to perform additional tests or studies and this does not serve as a basis to find the examination inadequate.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Legal Criteria - Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.               38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id., § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Right Knee

The Veteran's right knee is rated as 10 percent disabling under Diagnostic Code 5003.  Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

Diagnostic Code 5257, pertaining to other impairments of the knee, provides that recurrent subluxation or lateral instability that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

The Veteran has stated that there are more injuries and diagnoses than just simple arthritis of the right knee.  In this case, the Board has considered all manifestations and symptoms related to his right knee regardless of whether the award of service connection is for right knee degenerative arthritis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The medical evidence consist of VA records, private records, and VA examination reports that reveal the Veteran's complaints of pain, flare-ups, and difficulty with ambulation.  

The Veteran was provided a VA examination in October 2005.  The claims file was reviewed.  His right knee was injured while serving in Bosnia.  He has daily pain in his right knee that is 3/10 with weakness, instability, locking, and fatigue.  He denied stiffness, swelling, heat, or redness.  He takes Aspirin four times per day.  He reported flare-ups which were 7/10 and a duration of 20 minutes.  The flare-ups are precipitated by kneeling or exercising.  The alleviating factors are rest and aspirin.  There was additional limitation of motion and functional impairment during flare-ups.  He does not use crutches, braces, canes, or corrective shoes.  He has episodes of dislocation that occur because of sitting for long periods of time.  This affects his usual occupation as now he works in security and must use stairs and get in and out of a car, both of which are painful.  On examination, his right knee exhibited extension to 0 degrees and flexion to 130 degrees without pain.  Repetition of the right knee caused pain without any changes in range of motion.  The anterior and posterior cruciate ligaments were stable.  There was no swelling or tenderness in the knee.  His gait was normal.  He could walk on his toes and squat.  The impression was listed as right knee with degenerative changes of the patella.

The October 2008 VA treatment record shows chronic right knee pain.  On examination, there was painless range of motion to 120 degrees and the knee was stable.

The May 2008 MRI of the knee showed focal areas of increased signal intensity within the posterior horns of the menisci which likely represent mucoid degeneration and subchondral cystic changes/geode lateral tibial plateau. 

The May 2008 VA treatment record reflects right knee flexion to 122 degrees and full extension.  There was no laxity with valgus stress, varus stress, anterior drawer, and posterior drawer testing.  However, the note also reflects that the Veteran wore a knee brace and there was significant atrophy, but the atrophy was of the right calf.  He also complained of instability.  The July 2008 VA treatment note shows that the knee was stable to varus and valgus stress, there was no pain to either patellar facet or the joint line or the patellar tendon or inferior pole of the patella.  Gerdy's tubercle was without pain.  The examiner was unable to reproduce the Veteran's symptoms.  Anterior and posterior drawer signs were negative and demonstrated a good end point for his anterior cruciate ligament.  

A March 2009 VA record shows that the MRI of the right ankle showed a small lateral talar dome defect, which seemed to be well away from his area of pain.  The Veteran stated that he was unable to wear his CAM boot to work due to his occupation as a security officer.  On examination, he had tenderness of the iliotibial band on lateral tibia proximally.  His knee was ligamentously stable and there was no effusion.  He had no joint line tenderness to palpation either medially or laterally.  With respect to his foot, he was tender to palpation both distal and posterior to his medial malleolus.  He had full range of motion with ankle dorsiflexion and ankle plantar flexion, EHL, FHL, and well as digital flexors and extensors.  He had a negative Tinel sign.  He walked with a normal gait.  It was noted that the Veteran most likely a flexor hallucis longus (FHL) or posterior tibial tendonitis.  

The Veteran was provided a VA examination in October 2009.  The Veteran reported that he has been followed intermittently at the Kansas City VA Hospital for the past four years because of ankle and knee problems.  The Veteran stated that he wears a right ankle brace and right knee brace primarily on the weekends.  He uses a cane in the left hand about 10 percent of the time primarily to unload the right knee.  The Veteran is employed as a security guard and lost no time from work in the past 12 months because of the ankle or knee.  He stated that he does have spasms and stiffness in the right ankle after prolonged activity and denied flare-ups persay.  The Veteran stated he has pain in the right knee "sometimes" and rated it as 4 on a scale of 10.  The knee pain is primarily precipitated if the Veteran stands and twists.  When this happens, the knee has a tendency to lock and swell and occasionally buckle.  The Veteran denies a limp per say, but he is conscious of a change of gait.  The Veteran complained of intermittent spasms in the right ankle which is precipitated by walking more than 2 blocks and by twisting motions.  The ankle swells and occasionally will lock up.  The Veteran was able to relieve this by simply stretching the ankle.  The Veteran stated that both the ankle and knee problems were aggravated by inclement weather.  On examination, the Veteran walks with a basically normal gait, although he does utilize a cane in the left hand to switch his body from the involved side.  Examination of the right knee shows normal alignment.  There is no swelling or tenderness.  The knee will flex to 130 degrees and extends to 0 degrees repeatedly without complaints of pain.  There was good stability of both the medial and lateral collateral ligaments and the cruciate ligaments.  McMurray's test was negative.  

The Veteran was provided a VA examination in August 2010.  The Veteran stated that he has pain in the lateral right knee that is a continuous 6/10.  He takes Ibuprofen 200 mg. six to eight per day and this helps some.  This does not keep him from doing his job.  He can walk 1/4 of a mile and feels there is lateral movement of the knee.  He has pain at the 7/10 level.  The knee has no other stated effects on his activities of daily living.  On examination, there was normal gait and posture.  There was no swelling or erythema about the right knee.  He had flexion of the right knee to 122 degrees with pain at the end.  He had extension to 0 degrees with no pain.  The knee was stable in the lateral and PA directions.  There was no tingling reported by the Veteran during examination of the right knee.  There was no additional limitation observed following repetitive use.  The x-rays of the right knee were normal.  The impression was listed as mucoid degeneration of posterior horn, right knee and subcondral cystic changes of lateral tibial plateau.  

The December 2011 VA treatment record noted that the Veteran reported falling for two to three months and that the falls happen when he does a pivot turn or gets up at night and moves too fast.  He states that he gets severe ankle pain and his right knee gives out.  Objectively, his endurance and balance was good and his strength was 5/5 for knee extension, knee flexion, hip flexion, and plantar flexion.  It was 4/5 for dorsiflexion.  The anterior drawer test, posterior drawer test, valgus stress, varus stress, and Mcmurray's test were negative.  It was noted that the Veteran did not have ligament instability to account for his feeling of knee instability when he first stands.  

The Veteran was provided a VA examination in March 2012.  The report shows a diagnosis of mucoid degeneration meniscus.  The MRI imaging in 2008 showed likely mucoid degeneration of the right knee menisci.  The Veteran was seen in December 2011 for falls and the Veteran reported that his knee was giving out.  However, the examiner explained that the December 2011 note stated that the Veteran falls after pivoting which the physical therapist felt was due to pain rather than any specific problems with his knee or ankle.  He continued to use a cane.  He reported stiffness in his knee on a daily basis and daily knee pain that ranges from 6-8/10.  Pain is constant but worse with pivoting.  He takes Ibuprofen and Tylenol for pain, which he reports does not help much.  He reported stiffness and pain on the medial aspect of the knee.  He aspired to walk on a treadmill at 3 miles per hour with an incline.  He reported that his knee shifts with this sort of exercise.  He wears a brace for his knee.  He reported falls were at night when using the bathroom.  He felt a grinding sensation from time to time in the posterior region of his right knee.  Occasionally, his right knee locks in an extended position.  He reported some tingling on the lateral aspect of his knee.  The pain is worsened by cold weather/thunderstorms, stairs, and uneven surfaces.  With respect to flare-ups, the examiner referenced the Veteran's aforementioned complaints.  The right knee exhibited flexion to 110 degrees with painful motion beginning at 105 degrees.  Right knee extension ended at 0 degrees of hyperextension (check this box if there is no limitation of extension).  Painful motion began at 0 or any degree of hyperextension.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion ended at 110 degrees and post-test extension ended at 0 or any degree of hyperextension.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran did have functional loss of the knee.  It was noted that there was less movement than normal, pain on movement, and disturbance of locomotion on the right side.  The examiner did not indicate any weakened movement, excess fatigability, atrophy, swelling, or incoordination.  Muscle strength testing was 5/5 with respect to flexion and extension.  The anterior instability test (Lachman test) was normal and the posterior instability test (Posterior drawer test) was normal and the medial-lateral instability (valgus/varus pressure) was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not have any meniscal conditions or surgical procedures for a meniscal condition.  He has not had a meniscectomy.  He has not had a total knee replacement.  He does not have any scars.  It was noted that he did have an antalgic gait, favoring the left.  The imaging results noted that no arthritis was documented and the Veteran did not have x-ray evidence of patellar subluxation.  There were other diagnostic testing findings noted in May 2008 which revealed focal areas of increased signal intensity within the posterior horns of the menisci likely represent mucoid degeneration.  The Veteran's knee impacted his work because he was unable to perform physically demanding work.    

The subsequent VA treatment records show complaints of pain and twitching.  

The Veteran has provided extensive statements regarding his service-connected disability.  He stated that he is in the six to 8 level of pain and that he uses his cane about 80 percent of the time for stability and his pain limits him during walking to approximately 3 blocks.  

The Veteran's disability has been rated as 10 percent disabling under Diagnostic Code 5003 because the range of motion findings did not meet the criteria for a compensable disability rating under Diagnostic Codes 5260 or 5261.  The Veteran has arthritis of the right knee and noncompensable limitation of flexion and extension throughout the rating period on appeal.  A rating of 20 percent under Diagnostic Code 5003 is not appropriate as the Veteran's knee arthritis only involves one joint group.

The Board has considered whether a higher rating is warranted under Diagnostic Code 5260.  To warrant a compensable rating, the evidence must reflect flexion limited to 45 degrees.  Here, the Veteran's flexion, at its worst, has been greater than 60 degrees, which does not even meet the criteria for a noncompensable disability rating under Diagnostic Code 5260.  Therefore, a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted.

With respect to Diagnostic Code 5261, the Veteran's extension has been noted, as a whole, throughout the appellate period as being 0 degrees.  Therefore, a rating under Diagnostic Code 5261 is not appropriate.

The Board has considered the Veteran's contentions regarding his pain, flare-ups, difficulty with ambulation, and his use of assistive devices such as a knee brace and cane.  The Board has considered whether functional loss would result in a higher rating under the pertinent diagnostic codes regarding limitation of motion.  First, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of 'the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  As the Court noted in Mitchell v. Shinseki, Id., a Veteran is not entitled to the maximum disability ratings under Diagnostic Codes 5260 and 5261 simply because he or she exhibits pain throughout range of motion.  Here, the VA examiners have indicated that the Veteran does experience functional loss.  The March 2012 VA examination report shows that the Veteran's right knee exhibited flexion to 110 degrees with painful motion beginning at 105 degrees.  Right knee extension ended at 0 degrees of hyperextension.  The Veteran was able to perform repetitive-use testing with three repetitions and post-test flexion ended at 110 degrees and post-test extension ended at 0 degrees.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran did have functional loss of the knee.  The examiner stated that functional loss consisted of less movement than normal, pain on movement, and disturbance of locomotion on the right side.  The examiner did not indicate any weakened movement, excess fatigability, atrophy, swelling, or incoordination.  The Board notes that the Veteran has complained of atrophy and the May 2008 VA treatment record noted significant atrophy, however, this was used to describe atrophy of the lower leg/calf, which has not been service connected.  Thus, in considering the evidence as a whole and the Veteran's functional loss, the Board does not find that the functional loss is to a degree to warrant a disability rating of 20 percent or higher, which is assigned for knee flexion limited to 30 degrees or less.  In addition, under Diagnostic Code 5261, there is no evidence to even suggest a noncompensable level of extension limited to five degrees and, therefore, any functional loss would not be of a degree to warrant a compensable rating or higher for extension limited to 10 degrees or greater.  

The Board has considered whether any other diagnostic code is applicable during the entirety of the appeal.  The Veteran has reported experiencing instability of the knee.  Diagnostic Code 5257 allows for assignment of disability ratings for instability of the knee.  The Board notes, however, that the competent clinical evidence of record is against a finding that the Veteran has instability of the right knee.  The Veteran has stated that he uses a knee brace to support his knee and he has fallen because his knee has given out.  However, the Veteran's reports of the sensation of his knee giving way or instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record is against a finding of instability.  The Board notes that the September 2006 VA treatment record listed an impression of unstable knee.  However, the evidence as a whole does not reflect instability of the knee to warrant a separate or higher disability rating under Diagnostic Code 5257.  The VA examinations show that the Veteran's knee is stable to testing.  Further, the December 2011 VA treatment record noted the Veteran's complaints of falling when he does a pivot turn or gets up too fast.  The examining physician noted that the Veteran's strength was 5/5 for knee extension and knee flexion.  In addition, the anterior drawer test, posterior drawer test, valgus stress, varus stress, and Mcmurray's sign were negative.  The examining physician noted that the Veteran did not have ligament instability to account for his feeling of knee instability when he first stands.  Thus, the Board finds that the record as a whole does not reflect instability to warrant a disability rating under Diagnostic Code 5257.  Finally, the Board also notes that the Veteran has reported dislocations of his knee.  Diagnostic Code 5257 also allows for assignment of disability ratings for recurrent subluxation.  However, the Board attributes more value to the medical evidence rather than the Veteran's statements regarding subluxation.  The December 2006 VA treatment record shows a notation of possible subluxation and noted that the Veteran reported dislocations of the knee.  However, the medical evidence as a whole does not reflect recurrent subluxation.  In fact, the March 2012 VA examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  Therefore, a rating is not warranted under Diagnostic Code 5257. 

Further, Diagnostic Code 5256 is not applicable because the Veteran has not had ankylosis of the knee.  

A rating under Diagnostic Code 5258 is also not warranted.  Although the Veteran has averred that he has had locking and there is evidence of right knee effusion, there is no clinical evidence of dislocated right knee cartilage.  

A rating under Diagnostic Code 5262 is not warranted.  Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  The Board recognizes the Veteran's statements regarding impairment of the fibula and tibia including swelling of the lower extremities and tendonitis.  An MRI of the knee shows subchrondral changes of the tibial plateau.  He has averred that he does have malunion or nonunion of the tibia and fibula and that he is entitled to a rating under Diagnostic Code 5262.  Malunion is defined as "union of the fragments of a fractured bone in a faulty position."  See Dorland's Illustrated Medical Dictionary 152, 1115, 31st edition (2007).  Nonunion is defined as "failure of ends of a fractured bone to unite."  Id. at 1309.  There is no evidence of malunion in this case as there is no evidence of a fractured bone in a faulty position or a failure of a fractured bone to unite.  The Board also attributes great probative value to the March 2012 VA examiner's statement that the Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Although the Board recognizes the Veteran's statements and his quotes regarding what "malunion" and "nonunion" means, the Board affords greater probative value to the medical evidence on file rather than the Veteran's statements and quotes from other sources.  Therefore, a rating under Diagnostic Code 5262 is not appropriate.  

A rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

In sum, the Board finds that the evidence does not reflect that the Veteran is entitled to an initial rating in excess of 10 percent for his service-connected right knee disability.  The Veteran has submitted numerous statements regarding medical findings related to his lower legs, his problems standing, walking, and pivoting, his reported instability, his inability to pass a physical examination goal of six minutes on the treadmill due to heart rate exceeding 149 beats per minute and that pain can cause an increase in heart rate.  He has stated that pain limits his walking, using stairs, ladders, and that he has a lot of pain.  The Board has considered the Veteran's statements; however, the Board affords more persuasive value to that of the objective medical evidence of record which noted the Veteran's assertions and documented the manifestations of the Veteran's service-connected disability based on testing of the knee, which do not support the assignment of a higher disability rating or separate disability ratings under the rating criteria.  The Veteran's pain is accounted for by his assigned disability rating.  The rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Consequently, the Board finds that the evidence is against an initial disability rating in excess of 10 percent for the Veteran's service-connected right knee disability.

The Board has considered whether there is any other schedular basis for granting a higher initial rating at any time during the rating period on appeal, but has found none.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Ankle

The Veteran's right ankle disability is rated as 10 percent disabling under Diagnostic Code 5003 for arthritis of the right ankle.  

Diagnostic Code 5271 assigns ratings for limited motion of the ankle.  Under this diagnostic code, a 10 percent rating is assigned for limitation of motion of the ankle that is moderate.  A maximum 20 percent rating is warranted for limitation of motion of the ankle that is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The words "moderate" or "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as "moderate" or "marked" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Initially, the Board recognizes the Veteran's extensive statements regarding that medical evidence indicates he has multiple diagnoses for his right ankle, aside from the degenerative arthritis that is service connected.  In reviewing the Veteran's initial rating claim, the Board considers all manifestations and symptoms related to the right ankle regardless of the grant of service connection for degenerative arthritis.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In a June 2007 statement, the Veteran averred that he is entitled to a 20 percent rating for his right ankle.  He stated that he believed that the tendonitis of the plantar foot and medial surfaces are part of his pain of arthritis in the examination and has reported impairment of tibia and fibula.

The Veteran was provided a VA examination in October 2005.  The Veteran stated that his right ankle was injured doing PT sprints in August 2004.  The Veteran has pain in his ankle that was 2/10 with weakness, stiffness, swelling, redness, instability, and lack of endurance.  His treatment was Aspirin 650 mg. four times a day with good response.  He reported flare-ups that are 8/10 and last an hour.  Precipitating cause is exercise.  Alleviating factors are rest, aspirin, and elevation. There was additional limitation of motion and functional impairment during flare-ups.  He does not use crutches, braces, canes, or corrective shoes.  He has not had surgery.  He used shoe inserts.  This affected his usual occupation walking up the stairs and using the foot on the accelerator of the car.  The daily activities that it keeps him from are running, using ladders, and home repairs.  On examination, there was tenderness in the medial aspect of the ankle and no swelling.  Dorsiflexion of the right ankle was 15 degrees, plantar flexion was 40 degrees, inversion was 20 degrees, and eversion was 15 degrees.  The impression was listed as right ankle with degenerative arthritis.

An April 2006 private medical record noted that the Veteran had dislocated his ankle and that he had no significant fracture, just avulsions.  He had swelling of his ankle and no instability.  The x-rays showed that his ankle was reduced in a normal anatomical position.  

A June 2006 private medical record indicates 2 degrees of dorsiflexion at knee, 5 degrees when sitting, and 46 degrees of plantar flexion with sitting, 8 degrees of inversion when sitting, 12 degrees of inversion with sitting, and 18 degrees of eversion with sitting.  Muscle strength was 5/5 for dorsiflexion and muscle strength was poor for plantar flexion.  It was noted that there was decreased ankle mobility.  Another June 2006 private record noted that the Veteran stated that he has had previous tendonitis of the right foot and continued to have problems.  

A September 2006 VA treatment record noted instability of the knee.  The July 2006 VA treatment record noted that the Veteran complained of recurrent dislocations in right knee and right ankle.

The December 2006 VA treatment record shows that the Veteran had slight external rotation of right leg and strength of 5/5 bilaterally.  He had full range of motion in the lower extremities but significant crepitus in knees bilaterally.  The Veteran was issued a canvas lace up ankle brace for ankle stability.  The Veteran had excessive pronation.  

The January 2007 VA treatment record noted that the Veteran reported a fallen arch on his right side and that he wears a right ankle brace.  He had mild inversion and reduced arch height.

The February 2008 VA orthopedic note shows that the Veteran reported a long history of bilateral knee pain and ankle pain.  He stated that he does not use his air cast and brace at work and that he works as a security officer at a desk job, which does not require him to be on his feet for extended periods of time.  His main complaint was burning and tingling over the lateral aspect of his tibia and medial aspect of his heel.  Examination of the lower extremities revealed at least a 4+ pitting edema.  His ankle was stable to anterior and posterior drawer and stable to varus and valgus stress to the subtalar joint.  There was no tenderness on palpation, but the Veteran stated when it is tender, it was usually centered over the medial aspect of the talus.  It was noted that compression stockings were ordered and that the Veteran was to follow-up in two months and if he continued to have symptoms, they will look into the possible causes of this intermittent muscle cramping and burning sensation.  The August 2008 VA treatment note shows that the Veteran reported constant right ankle pain and that he had mild increased right ankle eversion.  It was noted that the Veteran had instability of the right ankle, which puts strain on the knee.  The October 2008 VA treatment record noted that the Veteran had ankle pain.  On examination, there was no pain of the ankle eversion/inversion and there was tenderness to the medial aspect of calcaneus.  It was noted that the right medial ankle pain without instability or significant weakness.  

The Veteran was provided a VA examination in October 2009.  The Veteran reported that he has been followed intermittently at the Kansas City VA Hospital for the past four years because of ankle and knee problems.  The Veteran stated that he wears a right ankle brace and right knee brace primarily on the weekends.  He uses a cane in the left hand about 10 percent of the time primarily to unload the right knee.  The Veteran is employed as a security guard and lost no time from work in the past 12 months because of the ankle or knee.  He stated that he does have spasms and stiffness in the right ankle after prolonged activity and denied flare-ups persay.  The Veteran stated he has pain in the right knee "sometimes" and rated it as 4 on a scale of 10.  The knee pain is primarily precipitated if the Veteran stands and twists.  When this happens, the knee has a tendency to lock and swell and occasionally buckle.  The Veteran denies a limp per say, but he is conscious of a change of gait.  The Veteran complained of intermittent spasms in the right ankle which is precipitated by walking more than 2 blocks and by twisting motions.  The ankle swells and occasionally will lock up.  The Veteran was able to relieve this by simply stretching the ankle.  The Veteran stated that both the ankle and knee problems were aggravated by inclement weather.  On examination, the Veteran walks with a basically normal gait, although he does utilize a cane in the left hand to switch his body from the involved side.  Examination of the right ankle shows that the Veteran has no apparent effusion or point tenderness.  The right ankle dorsiflexed from 0 to 15 degrees and plantar flexed from 0 to 45 degrees.  There was 0 to 10 degrees of inversion and eversion.  There were no changes in range of motion following repetitions.  The impression was listed as degenerative changes of the right knee and ankle joints.  It was noted that the most significant change since October 2005 was that the Veteran was now wearing a brace intermittently and uses a cane.  

The Veteran was provided a VA examination in August 2010.  The examination of the ankles showed them to be symmetrical with no swelling, tenderness, or erythema.  He had dorsiflexion of the right ankle to 6 degrees with pain at the end and plantar flexion of the right ankle to 65 degrees with no pain.  There was no tingling reported by the Veteran during the examination.  There was no additional limitation observed following repetitive use.  The impression was listed as subchrondral defect involving the lateral talar dome, ankle and degenerative changes of the right ankle.

The Veteran was provided a VA examination with respect to his feet in May 2011.  The Veteran stated that he wears either a right ankle brace or lace-up boots on a full-time basis.  He used a cane in the left hand about 20 percent of the time.  He complained of pain as 5 on a scale of 10.  The pain was aggravated by going up and down steps, climbing ladders, and walking up and down hills.  He is conscious of a slight limp.  He is employed as a security guard, which is primarily a sitting job and he lost no time from work because of his lower extremity problems.  On examination, the ankles dorsiflexed to 25 degrees and plantar flexed to 45 degrees.  There was good strength and normal range of motion of bilateral subtalar eversion and inversion.  There was no tenderness over either foot.  There was no evidence of abnormal weight bearing.  It was noted that there was a normal arch bilaterally.  

The Veteran was provided a VA examination in March 2012.  The diagnoses were listed as osteoarthritis and tendonitis.  The Veteran continued to have right ankle problems.  He reported pain in his right lower leg secondary to edema.  With regard to the ankle joint itself, he reported ongoing pain in the medial aspect of his right ankle.  He reported that when he pushed off with his foot/plantar flexes his ankle while walking, he has considerable pain.  He avoids the middle of his foot but that this worsens his knee pain.  If he wears his ankle boot too loosely, the pain develops in the entire medial aspect of his right ankle.  He reported that if he wears his boots too loosely or tightly, it causes pain, prompting him to readjust his shoe strings frequently.  The pain is increased by trying to stand exclusively on his right foot.  He reported worsening of his symptoms in the mornings and with weather changes/thunderstorms.  He reported tingling/tightness/burning in the anterior aspect of his right ankle that feels like "perpetual athletes foot."  With respect to flare-ups, the Veteran reported worsening of his symptoms in the mornings and with weather changes/thunderstorms.  On examination, right ankle plantar flexion was 45 degrees or greater (normal endpoint is 45 degrees) and objective evidence of painful motion began at 45 degrees or greater.  Right ankle extension was 20 degrees or greater (normal endpoint is 20 degrees).  The examiner stated that there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.   The Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  The Veteran did have functional loss of the ankle.  The examiner indicated that the Veteran's right ankle exhibited pain on movement and disturbance of locomotion.  The Veteran had localized tenderness or pain on palpation of the right ankle.  Muscle strength testing showed 5/5 strength in plantar flexion and 5/5 strength in ankle dorsiflexion.  With respect to the anterior drawer test, there was no laxity compared with opposite side.  With respect to the talar tilt test, there was no laxity compared to the other side.  There was no ankylosis of the ankle.  The examiner noted that the Veteran does not have shin splints, stress fracture, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or has had a talectomy (astragalectomy).  The Veteran has not had ankle surgery.  The Veteran used a brace and cane as a normal mode for locomotion.  The imaging studies showed degenerative or traumatic arthritis of the right ankle.  In addition, there was mild bimalleolar soft tissue swelling.  The Veteran's ankle condition affected his work because he was unable to perform physically demanding work.

The Board notes that the Veteran's disability was rated under Diagnostic Code 5003.  Even considering Diagnostic Code 5271, the Veteran's disability does not warrant an initial disability rating in excess of 10 percent.  The medical evidence as a whole does not reflect marked limitation of motion.  The Board recognizes that the June 2006 private medical record indicates limited findings of dorsiflexion of the ankle.  The August 2010 VA examination report also showed limited dorsiflexion of the right ankle to 6 degrees (normal is 20 degrees); however, the Veteran exhibited greater than normal findings of 65 degrees of plantar flexion of the right ankle.  In addition, the May 2011 examination showed normal dorsiflexion and normal plantar flexion.  The most recent VA examination report in March 2012 shows that the Veteran's right ankle plantar flexion was 45 degrees or greater (normal is 45 degrees) and right ankle extension was 20 degrees or greater (normal is 20 degrees).  In addition, the prior examination reports also showed that the Veteran's plantar flexion and extension was close to the normal endpoints.  The October 2005 VA examination report revealed dorsiflexion (referred to as extension by the March 2012 VA examination report) of 15 degrees and plantar flexion was 40 degrees (normal is 45 degrees).  Therefore, in considering the evidence as a whole, the Board finds that the limitation of motion of the right ankle is not considered to be "marked."  38 C.F.R. § 4.71, Diagnostic Code 5271.

The Board has considered the Veteran's reported symptoms of pain, spasms, locking, flare-ups, and limitation of motion.  The record reflects functional loss of pain on movement and disturbance of locomotion.  However, the evidence does not suggest that the Veteran experiences additional functional loss to the degree that it would result in more than moderate limitation of motion of the ankle.  The Board also notes that the Veteran wears a brace on his ankle and has reported instability.  However, the record as a whole does not reflect that the Veteran has instability of the ankle.  The March 2012 VA examination report showed that muscle strength testing was 5/5 in plantar flexion and 5/5 in ankle dorsiflexion.  In addition, the talar tilt test did not reveal laxity and the anterior drawer test showed no laxity.  The April 2006 VA treatment record noted no instability.  The August 2008 VA treatment record noted instability of the ankle, but shortly thereafter, the October 2008 VA treatment record noted that there was no instability or significant weakness of the right ankle.  Thus, the Veteran is not entitled to an initial rating in excess of 10 percent for the right ankle disability.   

Additionally, the medical evidence contains no findings of right ankle ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of the medical records indicates that the Veteran could perform range of motion testing of the disabled joint.  Such evidence establishes that ankylosis is not present and there is no other medical evidence that contains a finding of right ankle ankylosis.  Thus, the assignment of a higher disability rating for the Veteran's right ankle disability under Diagnostic Code 5270 (ankle ankylosis) is not warranted.  There is no evidence the Veteran has ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or a history of astragalectomy.  Consequently, a higher rating is not warranted under Diagnostic Codes 5272, 5273, and 5274, respectively.  

A rating under Diagnostic Code 5262 is not warranted as there is no evidence of nonunion or malunion of tibia and fibula.  The Board recognizes the Veteran's statements regarding impairment of the fibula and tibia including swelling of the lower extremities and tendonitis.  He has averred that he does have malunion or nonunion of the tibia and fibula and that he is entitled to a rating under Diagnostic Code 5262.  Again, malunion is defined as "union of the fragments of a fractured bone in a faulty position."  See Dorland's Illustrated Medical Dictionary 152, 1115, 31st edition (2007).  Nonunion is defined as "failure of ends of a fractured bone to unite."  Id. at 1309.  There is no evidence of malunion or nonunion in this case as there is no evidence of a fractured bone in a faulty position or a fractured bone that failed to unite.  The Board also attributes great probative value to the March 2012 VA examiner's statement that the Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Although the Board recognizes the Veteran's statements and his quotes regarding what "malunion" and "nonunion" means, the Board affords greater probative value to the medical evidence on file rather than the Veteran's statements and quotes from other sources.  Therefore, a rating under Diagnostic Code 5262 is not appropriate.  

In sum, the Board finds that the evidence does not reflect that the Veteran is entitled to an initial rating in excess of 10 percent for his service-connected right ankle disability.  The Veteran has submitted numerous statements regarding medical findings related to his lower legs, spasms, locking, his problems standing, walking, and pivoting, his reported instability, his inability to pass a physical examination goal of six minutes on the treadmill due to heart rate exceeding 149 beats per minute and that pain can cause an increase in heart rate.  He has stated that pain limits his walking, using stairs, ladders, and that he has a lot of pain.  The Board has considered the Veteran's statements; however, the Board affords more persuasive value to that of the medical evidence of record which recorded the Veteran's assertions and included the clinical findings based on examinations of the Veteran's disability, which do not support a higher disability rating.  Consequently, the Board finds that the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected right ankle disability.

The Board has considered whether there is any other schedular basis for granting a higher initial rating at any time during the rating period on appeal, but has found none.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). The Board finds that the rating criteria contemplate the manifestations of the Veteran's disabilities.  The Veteran's complaints have mainly involved his constant pain, swelling, difficulty with ambulation and walking, and his limitation of motion.  These manifestations are accounted for by his assigned disability ratings and do not represent unusual or exceptional factors that would render application of the schedule impractical.  The Veteran has complained of instability, which is contemplated by the rating criteria, but not shown by the overall clinical evidence of record.  The evidence as a whole shows that the Veteran's knee and ankle have been stable to testing.  In addition, the Veteran complained of tibia and fibula impairment, but again, malunion/nonunion of the tibia and fibula has not been shown by the clinical evidence of record.  Any contentions related to his fallen arches and lower legs are not before the Board in connection with the initial rating claims for the right ankle and right knee.  As noted above, these issues were referred for appropriate development.  Thus, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected right knee and right ankle disabilities.  Therefore, a further analysis under Thun is not warranted.



ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability is denied.


REMAND

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a formal claim for a TDIU; however, in March 2012, the Veteran reported that he is now unemployed.  Therefore, the Board finds the issue of entitlement to a TDIU has been reasonably raised by the evidence of record and should be adjudicated as part of the claims on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete with instructions to return the form to the RO.

2.  The RO should complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

3.  When the development requested has been completed, adjudicate entitlement to a TDIU.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


